Supplement Dated January 2, 2013 To The Statement of Additional Information Dated April 30, 2012 JNL® Investors Series Trust On page 33, in the section “Trustee Compensation” please delete the first paragraph in its entirety and replace it with the following: The Trustee who is an “interested person” receives no compensation from the Trust.Effective January 1, 2013, each disinterested Trustee is paid by the Funds an annual retainer of $140,000, as well as a fee of $10,000 for each meeting of the Board attended.The Chairman of the Board of Trustees receives an additional annual retainer of $45,000.The Chair of the Audit Committee receives an additional annual retainer of $15,000 for his services in that capacity.The members of the Audit Committee receive $2,500 for each in-person or telephonic Audit Committee meeting.The Chair of the Governance Committee receives an additional annual retainer of $15,000 for his services in that capacity.The members of the Governance Committee will receive $2,500 for each in-person or telephonic Governance Committee meeting.If a Trustee participates in a Board meeting by telephone, the Trustee will receive half of the meeting fee. This Supplement is dated January 2, 2013. (To be used with: V6043 04/12 and V6043PROXY 04/12.) CMX10367 01/13
